Citation Nr: 0610296	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  98-00 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits for his minor children - B.F. for the period 
September 1, 1991 to December 14, 1996, and T.F. for the 
period September 1, 1991 to December 23, 1998.


REPRESENTATION

Appellant represented by:	J. Barry Feinberg, Attorney

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty form September 1969 to 
March 1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant is seeking apportionment on behalf of her 
children, B.F. and T.F.  B.F. was born in December 1996, and 
T.F. was born in November 1998.  This is a contested claim 
since denial of the appeal would result in a loss of benefits 
to the veteran's dependent child.  See 38 C.F.R. § 19.100 
(2005).

In a decision dated October 8, 1997, the Board granted the 
appellant an apportionment of the veteran's compensation 
benefits on behalf of his minor children in her custody.  In 
a September 1998 special apportionment decision, the RO 
implemented the Board's decision and awarded the appellant an 
apportionment of 40 percent of the veteran's compensation 
benefits on behalf of his minor children, effective September 
1, 1991.  In a letter dated in September 1998, the veteran's 
representative asserted that the veteran and his 
representative had not been provided with copies of the 
Board's October 1997 decision, a December 1993 statement of 
the case, the Board's April 1996 remand, and a supplemental 
statement of the case as was requested by the Board in its 
April 1996 remand, and that as a result of the lack of notice 
as to the results of the remand and other actions during the 
appellate process, the veteran and his representative were 
not able to submit timely argument on behalf of the veteran.  
In October 1998, the Board vacated its October 1997 decision 
and remanded the matter to the RO with instructions that the 
veteran and his representative should be provided with copies 
of the aforementioned documents.  The record reflects that 
this was done in September 1999.

In April 2003, the Board granted appellant's claim in full.  
However, the veteran's representative filed a motion for 
reconsideration dated in January 2004, asserting lack of 
notice to both the veteran and his representative of the 
Board's April 2003 decision.  In March 2004, the Board 
granted the motion in an Order For Reconsideration and 
directed that a determination on the issue of entitlement to 
an apportionment of the veteran's compensation benefits be 
performed by an expanded panel of the Board, as provided by 
38 U.S.C.A. § 7103(b).

In a January 2005 reconsideration decision, the Board 
remanded the claim for further development.

In February 2006, the appellant testified at a hearing at the 
RO chaired by the undersigned Veterans Law Judge of the 
Board.  A transcript of the proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran and appellant have a right, as a matter of law, 
to compliance with the remand orders of the Board.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The January 2005 Board 
remand, in part, requested that the parties be scheduled for 
a hearing before a Veterans Law Judge.  A copy of the notice 
to the appellant and the veteran of the scheduling of the 
hearing were to be placed in the record.  There is no 
correspondence in the claims file which indicates that the 
veteran or his representative was notified of the February 
2006 hearing.  Therefore, the veteran should be scheduled for 
a hearing.  

The case is REMANDED to the AMC for the following 
development:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a videoconference hearing before a 
Veterans Law Judge at the RO.  A copy of 
the notice to the appellant and the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping in 
mind the 30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2005). 

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

